UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 71-098116 (I.R.S. Tax I.D. No.) Unit 15 A, Plaza Sanhe, No. 121 Yanping Road, JingAn District200042 Shanghai, PRC (Address of Principal Executive Offices) (86) 61032230 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 29, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yes o Nox REDtone Asia, Inc. (Previously known as Hotgate Technology, Inc.) TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4T. CONTROL AND PROCEDURES 20 PART II - OTHER INFORMATION 21 ITEM 1. LEGAL PROCEEDINGS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. [REMOVED AND RESERVED] 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 21 SIGNATURES 21 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. (Previously known as Hotgate Technology, Inc.) As of Quarter Ended February 29, 2012 (unaudited) TABLE OF CONTENTS Condensed Consolidated Balance Sheet as of February 29, 2012 (unaudited) and May 31, 2011 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine months ended February 29, 2012 and February 28，2011 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Nine months ended February 29, 2012 and February 28，2011 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6–12 2 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS February 29, 2012 May 31, 2011 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Available-for-sale investments Amount due from a related company Goodwill Total assets $ $ Liabilities and stockholders’ equity Liabilities Current Liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended February 29, 2012 Three months ended February 28, Nine months ended February 29, 2012 Nine months ended February 28, 2011 Revenue $ Other income and gains Service costs Administrative expenses Personnel cost Depreciation expense Amortization expense Income before provision for income taxes Provision for income taxes Net income $ Other comprehensive income Gain on foreign currency translation Total comprehensive income $ Net (loss)/income per share, basic and diluted $ Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. 4 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended February 29, 2012 Nine months ended February 28, 2011 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred tax ) Amortization expense Depreciation expense Changes in operating assets and liabilities: Decrease in accounts receivable Increase in inventories Decrease/(increase) in other receivables and deposits Decrease/(increase) in tax recoverable Decrease in deferred income Decrease in accounts payable Increase in tax payables Increase in accrued liabilities and other payables Net cash provided by operating activities $ Cash flows from investing activities Purchase of property, plant and equipment Acquisition of RedTone Investment in available-for-sale investments (Increase)/decrease in amount due from a related company Net cash used in investing activities $ Cash flows from financing activities Decrease in amount due to related companies Net cash used in financing activities $ Net (decrease)/increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Cash paid for interest $ Cash paid for income taxes $ Non-cash transaction: Issuance of shares to satisfy debts See accompanying notes to the condensed consolidated financial statements. 5 REDTONE ASIA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) February 29, 2012 NOTE 1 - ORGANIZATION AND PRINCIPAL ACTIVITIES REDtone Asia, Inc. and subsidiaries (the “Company”) are a group of companies in the People’s Republic of China (“PRC”) that are principally engaged in e-sales and as a distribution provider for prepaid services such as prepaid discounted call services for consumers, prepaid mobile air-time services and game reload and prepaid shopping cards. On March 25, 2011, Hotgate Technology, Inc. changed its name from Hotgate Technology, Inc. to REDtone Asia, Inc. and has a trading symbol on the OTCBB of “RTAS.” As of February 29, 2012, details of the Company’s major subsidiaries are as follows: Name Domicile and date of incorporation Effective ownership Principal activities Redtone Telecommunication (China) Limited (“Redtone China”) Hong Kong May 26, 2005 100% Investment holding Redtone Telecommunications (Shanghai) Limited (“Redtone Shanghai”) The PRC July, 26, 2005 100% Provides technical support services to group companies Shanghai Hongsheng Net Telecommunication Company Limited (“Hongsheng”) The PRC November 29, 2006 100%# Marketing and distribution of discounted call services to PRC consumer market Shanghai Huitong Telecommunication Company Limited (“Huitong”) The PRC March, 26, 2007 100%# Marketing and distribution of IP call and discounted call services in the PRC Shanghai Jiamao E-Commerce Company Limited (“Jiamao”) The PRC March 21, 2008 100%# Marketing and distribution of products on the internet Nantong Jiatong Investment Consultant Co., Ltd (“Nantong Jiatong”) The PRC May 17, 2011 100%# Investment holding Shanghai QianYue Business Administration Co., Ltd. (“QBA”) The PRC December 12, 2008 100%# Provides prepaid shopping-card services in the PRC # - Variable interest entities. See also Footnote 15. On March 7, 2011, through its wholly-subsidiary Shanghai Hongsheng Net Telecommunications Company Limited (“Hongsheng “), entered into a share sales agreement with Shanghai QianYue Information Technology Co., Ltd. (“QIT”) for the acquisition of the entire paid-up capital of QBA for a cash consideration of $1,205,540. QBA is an established prepaid shopping-card issuer in Shanghai known as “VeryPass”. On May 17, 2011, Nantong Jiatong was incorporated for the purpose of investment holding. NOTE 2 – PRINCIPLES OF CONSOLIDATION The unaudited interim financial statements of the Company and the Company’s subsidiaries (see Note 1) for the three months and nine months ended February 29, 2012 and February 28, 2011 have been prepared pursuant to the rules & regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations; however the Company believes that the following disclosures are adequate to make the information presented not misleading. All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is in Chinese Renminbi (“RMB”), while the reporting currency is U.S. Dollar. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of February 29, 2012, the results of its operations and cash flows for the three months and nine months ended February 29, 2012 and February 28, 2011. The results of operations for the three months and nine months ended February 29, 2012 are not necessarily indicative of the results for a full year period. 6 NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in mainland China and Hong Kong. (b) Fair Value of Financial Instruments The Company’s financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables and deposits, tax recoverable, amount due from/(to) related parties, accounts payable, accrued expenses and other payables, and taxes payable. The estimated fair value amounts have been determined by the Company, using available market information or other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop estimates of fair value. Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented, due to the short maturities of these instruments. (c) Revenue recognition The Company has adopted a revenue recognition policy for each type of operation according to ASC 605-45. Revenue represents the invoiced value of services rendered and receivable during the year. Revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collectability is reasonably assured. Revenue recognition policy for each of the major products and services: 1. Discounted call services for consumer (EMS) as follows: ● Collaboration with China Tie Tong Telecommunications (“CTT”) – Redtone China is appointed as the sole distributor for EMS and will recognize revenue when airtime is utilized by the consumer and revenue is recognized on a net basis which is computed based on a fixed sharing ratio of the total airtime utilized by consumers after netting the direct traffic termination costs and incidental expenses. Redtone China’s role for Business Collaboration with CTT is as an “Agent” as Redtone China is the sole distributor for the EMS brand owned and controlled by CTT; and ● Collaboration with other telecommunication providers – Redtone China will act as a discounted consumer call Reseller whereby Redtone China determines the service and package specification and the pricing policy whereas China Unicom acts as a passive termination partner for call traffic. Redtone China will pay China Unicom solely based on call traffic termination by China Unicom at a prescribed rate (defined as traffic termination cost on the books of Redtone China). In this regard, Redtone China will recognize revenue when airtime is utilized by the consumer and the revenue recognized is the gross value of the call charges. Redtone China’s role for Business Collaboration with China Unicom is that of “Principal” as China Unicom is playing a passive role as the traffic termination partner while Redtone China is fully responsible for the entire management of the discounted call services As this is a prepaid product, there is an expiration date for the product sold. If the airtime is not utilized by the expiration date, which is currently one year from the activation date, the product will be deemed to be expired and the revenue recognized at the time is the remaining gross value of the expired prepaid product. 7 2. Discounted call services for corporate consumers is as follows: ● Collaboration with CTT – the revenue recognized is the commission earned from distributing the discounted call services to corporate customers; and ● Collaboration with other telecommunication providers –the revenue recognized is the commission earned from distributing the discounted call services to corporate customers. 3. Reload services for prepaid mobile services – revenue recognized is the commission earned. 4. Prepaid shopping-card services – revenue recognized is the commission earned. (d) Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of February 29, 2012 and February 28, 2011, there were no dilutive securities outstanding. (e) Foreign currency translation The accompanying consolidated financial statements are presented in United States dollars (US$). The functional currencies of the Company are the Hong Kong dollar (HK$) and the Renminbi (RMB), respectively. Capital accounts of the financial statements are translated into United States dollars from HK$ or RMB at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of balance sheet date. Income and expenditures are translated at the average exchange rate of the year. The translation rates are as follows: February 29, 2012 May 31, 2011 February 28, 2011 Year end RMB : US$ exchange rate Average yearly RMB : US$ exchange rate Year end HK$ : US$ exchange rate Average yearly HK$ : US$ exchange rate On July 21, 2005, the PRC changed its foreign currency exchange policy from a fixed RMB/US$ exchange rate into a flexible rate under the control of the PRC’s government. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (f) Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To increase the comparability of fair value measures, the following hierarchy prioritizes the inputs to valuation methodologies used to measure fair value: - Level 1—Valuations based on quoted prices for identical assets and liabilities in active markets. - Level 2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. - Level 3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. 8 We measure the fair value of money market funds and equity securities based on quoted prices in active markets for identical assets or liabilities. All other financial instruments were valued based on quoted market prices of similar instruments and other significant inputs derived from or corroborated by observable market data. (g) Recent Accounting Pronouncements New accounting rules and disclosure requirements may significantly impact the financial statements. We believe that there is no new accounting guidance adopted but not yet effective that is relevant to the readers of our financial statements. However, there are numerous new proposals under development which, if and when enacted, may have a significant impact on our financial reporting. NOTE 4 – CASH & CASH EQUIVALENTS As of the balance sheet dates, cash & cash equivalents are summarized as follows: February 29, 2012 May 31, 2011 Cash and bank $ $ Fixed deposits Total $ $ As of the balance sheet dates, the fixed deposits had a maturity term of less than three months. NOTE 5 – AVAILABLE-FOR-SALE INVESTMENTS As of the balance sheet dates, available-for-sale investments are summarized as follows: February 29,2012 May 31, 2011 Investment in trust funds $ $ Shanghai Hai He Computing Technology Company Limited (“Hai He”) - Provision for impairment - investments in Hai He - ) Total $ $ During the nine months ended February 29, 2012, the Company fully impaired the investment in Shanghai Hai He. NOTE 6 –OTHER RECEIVABLES AND DEPOSITS Other receivables and deposits as of the balance sheet dates are summarized as follows: February 29,2012 May 31, 2011 Deposits $ $ Other receivables Total $ $ NOTE 7 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment as of the balance sheet dates are summarized as follows: February 29, 2012 May 31, 2011 At cost: Computer and software $ $ Telecommunication equipment Furniture, fixtures and equipment Motor vehicles Leasehold improvement Less: Accumulated depreciation Property, plant and equipment, net $ $ 9 Depreciation expense for the nine months ended February 29, 2012 and February 28, 2011 amounted to $484,577 and $339,780, respectively. NOTE 8 – INTANGIBLE ASSETS Intangible assets of the Company consist primarily of licenses and software for the PRC operations. Intangible assets as of the balance sheet dates are summarized as follows: February 29, 2012 May 31, 2011 At cost: Licenses and software $ $ Less: Accumulated amortization Intangible assets, net $ $ Amortization expense for the nine months ended February 29, 2012 and February 28, 2011 amounted to $91,345 and $88,281, respectively. NOTE 9 – AMOUNT DUE FROM/(TO) RELATED COMPANIES Redtone Technology Sdn. Bhd. was previously the holding company of Redtone Telecommunications (China) Ltd. Pursuant to the reverse acquisition by Redtone Asia, Inc., Redtone Technology Sdn. Bhd. is now a related company of Redtone Asia, both of which are subsidiaries of penultimate holding company by the name of Redtone International Berhad. Amount due from a related company as of the balance sheet dates are summarized as follows: February 29, 2012 May 31, 2011 Fellow subsidiary: REDtone Technology Sdn. Bhd. $ The amount represents advances to the related company. As of the balance sheet dates, the amount is unsecured, non-interest bearing and is expected to be repaid within three to five years. Amount due to a related company as of the balance sheet dates are summarized as follows: February 29, 2012 May 31, 2011 Fellow subsidiary: Redtone Telecommunications Sdn Bhd $ The amount due to the related company is unsecured, non-interest bearing and has no fixed repayment date. NOTE 10 – ACCRUED EXPENSES AND OTHER PAYABLES Accrued expenses and other payables as of the balance sheet dates are summarized as follows: February 29,2012 May 31, 2011 Accrued expenses $ $ Other payables Total $ $ 10 NOTE 11 – DEFERRED INCOME Deferred income consists of prepaid air-time sold which is yet to be utilized. The basis of revenue recognition for discounted call services is based on actual call charges made by end users. When calls are being made, the amount will be deducted from deferred income and recorded as revenue in the statement of income, net of call costs and expenses. NOTE 12 – TAXES PAYABLE Taxes payable at the balance sheet dates are summarized as follows: February 29, 2012 May 31, 2011 Business tax payable $ $ Income tax payable 35 Others - Total $ $ Business tax represents PRC sales tax imposed upon the Company’s services provided in the PRC. Tax rates range from 3% to 5% depending on the nature of the taxable activities. Income tax represents PRC income tax. The provision for PRC income tax is based on a statutory rate of 25% of the assessable income of the PRC subsidiaries as determined in accordance with the relevant income tax rules and regulations of the PRC. NOTE 13 – PROVISION FOR INCOME TAXES Income tax expense for the nine months ended February 29, 2012 and February 28, 2011 are summarized as follows: Nine months ended February 29, 2012 Nine months ended February 28, 2011 Current – PRC income tax provision $ $ Deferred income tax income - Total $ $ A reconciliation of the expected tax with the actual tax expense is as follows: Nine months ended February 29, 2012 Nine months ended February 28, 2011 Amount % Amount % Income before provision for income taxes $ $ Expected PRC income tax expense at statutory tax rate of 25% Different tax rate for PRC/Hong Kong local authority ) ) (30,448 ) ) Expenses not deductible for tax Income not subject to tax (56,873 ) ) Utilization of tax loss brought forward ) ) Tax loss not provided for deferred tax Actual tax expense $ $ (i) All PRC subsidiaries are subject to PRC tax. The provision for PRC income tax is based on a statutory rate of 25% of the assessable income of the PRC subsidiaries as determined in accordance with the relevant income tax rules and regulations of the PRC. (ii) VMS and Redtone China did not generate any assessable profits in Hong Kong and therefore are not subject to Hong Kong tax. NOTE 14 – VARIABLE INTEREST ENTITIES (“VIEs”) During the nine months ended February 28, 2011, Hongsheng, Huitong and Jiamao were VIEs of the Company. The status of these VIEs has not changed since the date of the combination. During nine months ended February 29, 2012, Nantong Jiatong, Hongsheng, Huitong, QBA and Jiamao were VIEs of the Company. Nantong Jiatong and QBA were acquired during the fourth quarter of fiscal year 2011. Although the Company is not the shareholder of Nantong Jiatong, Hongsheng, Huitong, QBA and Jiamao, the Company has determined that it is the primary beneficiary of these entities, as the Company has 100% voting powers and is entitled to receive all the benefit from operations of these entities. Hence, these entities are identified as VIEs and are consolidated as if they are wholly-owned subsidiaries of the Company. 11 We did not identify any additional VIEs in which we hold a significant interest. The total consolidated VIE assets and liabilities reflected on the Company’s balance sheet are as follows: February 29, 2012 May 31, 2011 Assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Goodwill Property, plant and equipment, net Total assets (not include amount due from intra-group companies) $ $ Liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Tax payables Total liabilities $ $ The statements of income of the consolidated VIEs for the nine months ended February 28, 2011 and February 29, 2012 are as follows, and are included in the consolidated statements of income of the Company: Nine months ended February 29, 2012 Nine months ended February 28, 2011 Revenue $ $ Other income and gains Service costs Administrative and other expenses Personnel cost Depreciation expense Income before provision for income taxes (Not including service costs payable to intra-group companies) Provision for income taxes Net income $ $ NOTE 15 – COMMON STOCK As of the balance sheet dates, the Company has a total of 300,000,000 shares of common shares authorized at US$0.0001 par value. As of the balance sheet dates, 282,315,325 shares were issued and outstanding, respectively The weighted average number of shares for the nine months ended February 29, 2012 is 282,315,325 shares. The calculation of weighted average number of shares for the nine months ended February 28, 2011 is illustrated as follows: Number of shares Weighted average number of shares Nine months ended February 28, 2011 At June 1, 2010 Issuance of shares on October 25, 2010 to satisfied debts to Redtone International Berhad At February 28, 2011 12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “REDtone believes,” “management believes” and similar language. The forward-looking statements are based on the current expectations of RTAS and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report. The actual results may differ materially from results anticipated in these forward-looking statements. We base the forward-looking statements on information currently available to us, and we assume no obligation to update them. Investors are also advised to refer to the information in our filings with the Securities and Exchange Commission, specifically Forms 10-KSB, 10-QSB and 8-K, in which we discuss in more detail various important factors that could cause actual results to differ from expected or historic results. It is not possible to foresee or identify all such factors. As such, investors should not consider any list of such factors to be an exhaustive statement of all risks and uncertainties or potentially inaccurate assumptions. Except as otherwise indicated by the context, references in this Form 10-Q to “RTAS,” “we,” “us,” “our,” “the Registrant”, “our Company,” or “the Company” are to REDtone Asia, Inc., a Nevada corporation and its consolidated subsidiaries. Unless the context otherwise requires, all references to (i) “BVI” are to British Virgin Islands; (ii) “PRC” and “China” are to the People’s Republic of China; (iii) “U.S. dollar,” “$” and “US$” are to United States dollars; (iv) “RMB” are to Yuan Renminbi of China; (v) “RM” are to Malaysian Ringgit; (vi) “Securities Act” are to the Securities Act of 1933, as amended; and (vii) “Exchange Act” are to the Securities Exchange Act of 1934, as amended. Business Overview We are principally involved in the business of offering discounted call services for end users and paperless reload services for prepaid mobile air-time reload for end users in Shanghai covering all three major telecommunication operators namely China Mobile, China Unicom and China Telecom.With the recent acquisition of QBA, the Company is also venturing into third party payment solutions for the e-commerce industry in China. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“US GAAP”). US GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expenses amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. We believe the following is among the most critical accounting policies that impact our consolidated financial statements. We suggest that our significant accounting policies, as described in our condensed consolidated financial statements in the Summary of Significant Accounting Policies, be read in conjunction with this Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Company has adopted a revenue recognition policy for each type of operation according to ASC 605-45. Revenue represents the invoiced value of services rendered and receivable during the year. Revenue is recognized when all of the following criteria are met: - Persuasive evidence an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collectability is reasonably assured. Revenue recognition policy for each of the major products and services: 1. Discounted call services for consumer (EMS) as follows: 13 ● Collaboration with China Tie Tong Telecommunications (“CTT”) – Redtone China is appointed as the sole distributor for EMS and will recognize revenue when airtime is utilized by the consumer and revenue is recognized on a net basis which is computed based on a fixed sharing ratio of the total airtime utilized by consumers after netting the direct traffic termination costs and incidental expenses. Redtone China’s role for Business Collaboration with CTT is as an “Agent” as Redtone China is the sole distributor for the EMS brand owned and controlled by CTT; and ● Collaboration with other telecommunication providers – Redtone China will act as a discounted consumer call Reseller whereby Redtone China determines the service and package specification and the pricing policy whereas China Unicom acts as a passive termination partner for call traffic. Redtone China will pay China Unicom solely based on call traffic termination by China Unicom at a prescribed rate (defined as traffic termination cost on the books of Redtone China). In this regard, Redtone China will recognize revenue when airtime is utilized by the consumer and the revenue recognized is the gross value of the call charges. Redtone China’s role for Business Collaboration with China Unicom is that of “Principal” as China Unicom is playing a passive role as the traffic termination partner while Redtone China is fully responsible for the entire management of the discounted call services As this is a prepaid product, there is an expiration date for the product sold. If the airtime is not utilized by the expiration date, which is currently one year from the activation date, the product will be deemed to be expired and the revenue recognized at the time is the remaining gross value of the expired prepaid product. 2. Discounted call services for corporate consumers is as follows: ● Collaboration with CTT – the revenue recognized is the commission earned from distributing the discounted call services to corporate customers; and ● Collaboration with other telecommunication providers –the revenue recognized is the commission earned from distributing the discounted call services to corporate customers. 3. Reload services for prepaid mobile services – revenue recognized is the commission earned. 4. Prepaid shopping-card services – revenue recognized is the commission earned. Recent Accounting Pronouncements The Company does not expect that the adoption of any recent accounting pronouncements will have any material impact on its financial statements. 14 Year-to-date Results of Operations Year-to-date Results for Nine-month period ended February 29, 2012 as Compared to period ended February 28, 2011 The following table summarizes the results of our operations during the nine-month periods ended February 29, 2012 and February28，2011, and associated percentage changes for comparisons purposes. Nine months ended 　 February 29, 2012 February 28, 2011 +/- % changes Revenue $ $ 65 % Other income and gains % Service costs ) ) ) % Personnel cost ) ) ) 72 % Depreciation expense ) ) ) 43 % Amortization expense ) ) ) 3 % Administrative and other expenses ) ) ) 71 % 　 　 Income before provision for income taxes ) -46 % Provision for income taxes ) ) ) 59 % Net income $ $ ) -67 % Revenues The Company generated revenue of $6,594,681 in the first 9 months of the fiscal year ending May 31, 2012 representing a 65% increase as compared with the preceding year’s corresponding quarters. The increase is mainly due to new settlement basis with key partner China Tie Tong (“CTT”) in the consumer call business.With the new settlement basis, the Company is further charging server equipment rental cost and commission to CTT. Other income and gains: Other income comprises mainly of interest income from financial institution of $112,939. The increase in interest income of $87,598 is mainly due to high cash reserve recorded for the current quarters and higher return from the investment of idle funds in short term financial planning products managed by commercial banks in China. Service Costs Service costs also increased by $2,251,060 or 130% in the first nine months in corresponding to the new settlement basis with CTT whereas the Company will record corresponding increase in service cost. 15 Personnel costs Personnel expenses totaled $808,726, representing a 72% increase or $338,627 as compared to the preceding year’s corresponding quarters. The increase is mainly due to inclusion of QBA operations for the current year quarters and increase to the Company’s existing staff. Amortization and depreciation expenses Amortization and depreciation expenses totaled $575,922, representing an increase of 35% as compared to the preceding year’s corresponding quarters.The increase is mainly due to inclusion of QBA operations for the current quarters as QBA was acquired during the fourth quarter of the preceding year. Administrative and other expenses General and administrative expenses totaled $897,190 representing an increase of 71% or $371,761 as compared to the preceding year’s corresponding quarters. The increase is mainly due to inclusion of QBA operations for the current quarters. Income before provision for income tax Income before provision for income tax totaled $506,306, representing a 46% decrease as compared to the preceding year’s corresponding quarters. This decrease is mainly due to an increase in service costs and higher operating expenses after the consolidation of QBA operations. Provision for taxes Provision for taxes made for the first nine months was higher by $92,024 due to higher income tax provision for profit making subsidiaries that could not be offset by losses of other subsidiaries. 16 Quarterly Results of Operations 3rd Quarter results for period ended February 29, 2012 as Compared to period ended February 28, 2011 The following table summarizes the 3rd quarter results of our operations during the three month periods ended February 29, 2012 and February28，2011, and associated percentage changes for comparisons purposes. Three months ended 　 February 29, 2012 February 28, 2011 +/- % changes Revenue $ $ 74 % Other income and gains 50 % Service costs ) ) ) % Personnel cost ) ) ) 64 % Depreciation expense ) ) ) 38 % Amortization expense ) ) ) 2 % Administrative and other expenses ) ) ) 34 % 　 　 Income before provision for income taxes ) -4 % Provision for income taxes ) ) ) % Net income $ $ ) -30 % Revenues The Company generated revenue of $2,408,092 in 3rd quarter of the fiscal year ending May 31, 2012 representing a 74% increase as compared with the preceding year’s corresponding quarters. The increase is mainly due to inclusion of QBA operations for the current quarter. Other income and gains: Other income comprises of interest income from financial institution of $56,511.The interest income is due to cash reserve and return from the investment of idle funds in short term financial planning products matured in the current quarter. Service Costs Service costs increased by $846,604 or 151% due to inclusion of QBA operation in the current year quarter. 17 Personnel costs Personnel expenses totaled $284,550, representing a 64% increase or $110,661 as compared to the preceding year’s corresponding quarters. The increase is mainly due to inclusion of QBA’s staffs into the Group. Amortization and depreciation expenses Amortization and depreciation expenses totaled $190,566, representing an increase of 30% as compared to the preceding year’s corresponding quarters.The increase is mainly due to inclusion of QBA operations for the current quarters as QBA was acquired during the fourth quarter of the preceding year. Administrative and other expenses General and administrative expenses totaled $283,098 representing an increase of 34% or $72,198 as compared to the preceding year’s corresponding quarters. The increase is mainly due to inclusion of QBA operations for the current quarters. Income before provision for income tax Income before provision for income tax totaled $345,529, representing a 4% decrease as compared to the preceding year’s corresponding quarters. This decrease is mainly due to an increase in service costs and higher operating expenses after the consolidation of QBA operations. Provision for taxes Provision for taxes made for the 3rd quarter was higher by $95,149 due to higher income tax provision for profit making subsidiaries that could not be offset by losses of other subsidiaries. Liquidity and Capital Resources Cash Our cash balance at February 29, 2012, was $3,468,796, representing a decrease of $1,111,393 compared to our cash balance of $4,580,189 at May 31, 2011. Cash Flow Six months ended November 30, 　 February 29, 2012 February 28, 2011 +/- % Changes Net cash provided by operating activities $ $ 36 % Net cash used in investing activities $ ) $ ) ) % Net cash used in financing activities $ ) $ ) -9 % Net (decrease)/increase in cash and cash equivalents ) ) N/A Cash inflows from operations during the nine months ended February 29, 2012 amounted to $1,090,679 as compared to $800,587 in the same period of 2011. This is mainly due to an increase in revenue. Our cash outflows in investing activities during the nine months ended February 29, 2012 amounted to $2,246,153 as compared to cash outflows of $300,443 for the same period in 2011. The increase in cash outflow in the investing activities for the first nine months is primarily due to advances made to the holding company. 18 The Company has cash outflows of $24,585 from financing activities for the nine months ended February 29, 2012 as compared to cash outflow of $26,996 in same period last year. The cash flow changes for these two periods are mainly due to the repayment of amount due to related parties. Working Capital Our working capital recorded a surplus of $990,540 as of February 29, 2012. This decrease in working capital is mainly due to the increase in advances made to the holding company which is classified as non-current asset. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to various market risks arising from adverse changes in market rates and prices, such as foreign exchange fluctuations and interest rates, which could impact our results of operations and financial position. We do not currently engage in any hedging or other market risk management tools, and we do not enter into derivatives or other financial instruments for trading or speculative purposes. Foreign Currency Exchange Rate Risk Fluctuations in the rate of exchange between the U.S. dollar and foreign currencies in Chinese Renminbi (“RMB”), Malaysian Ringgit (“RM”) and Hong Kong Dollar (“HK$”) could adversely affect our financial results. We expect that foreign currencies will continue to represent a similarly significant percentage of our sales in the future. Selling, marketing and administrative costs related to these sales are largely denominated in the same respective currency, thereby mitigating our transaction risk exposure. We therefore believe that the risk of a significant impact on our operating income from foreign currency fluctuations is not substantial. However, for sales not denominated in U.S. dollars, if there is an increase in the rate at which a foreign currency is exchanged for U.S. dollars, it will require more of the foreign currency to equal a specified amount of U.S. dollars than before the rate increase. In such cases and if we price our products in the foreign currency, we will receive less in U.S. dollars than we did before the rate increase went into effect. If we price our products in U.S. dollars and competitors price their products in local currency, an increase in the relative strength of the U.S. dollar could result in our price not being competitive in a market where business is transacted in the local currency. All of our sales and expenses denominated in foreign currencies are denominated in the RMB, RM and HK$. Our principal exchange rate risk therefore exists between the U.S. dollar and these currencies. Fluctuations from the beginning to the end of any given reporting period result in the re-measurement of our foreign currency-denominated receivables and payables, generating currency transaction gains or losses that impact our non-operating income/expense levels in the respective period and are reported in other (income) expense, net in our combined consolidated financial statements. We do not currently hedge our exposure to foreign currency exchange rate fluctuations. We may, however, hedge such exposure to foreign currency exchange rate fluctuations in the future. Interest Rate Risk Changes in interest rates may affect the interest paid (or earned) and therefore affect our cash flows and results of operations. However, we do not believe that this interest rate change risk is significant. Inflation Inflation has not had a material impact on the Company’s business in recent years. Currency Exchange Fluctuations The Company’s revenues and its expenses are denominated in RMB, RM and HK$. The value of these foreign currency-to-U.S. dollars may fluctuate and is affected by, among other things, changes in political and economic conditions. Since 1994, the conversion of RMB into foreign currencies, including U.S. dollars, has been based on rates set by the People’s Bank of China, which are set daily based on the previous day’s inter-bank foreign exchange market rates and current exchange rates on the world financial markets. Since 1994, the official exchange rate for the conversion of RMB to U.S. dollars had generally been stable and RMB had appreciated slightly against the U.S. dollar. However, on July 21, 2005, the Chinese government changed its policy of pegging the value of RMB to the U.S. dollar. Under the new policy, RMB may fluctuate within a narrow and managed band against a basket of certain foreign currencies. Recently there has been increased political pressure on the Chinese government to decouple the RMB from the United States dollar. At the recent quarterly regular meeting of People’s Bank of China, its Currency Policy Committee affirmed the effects of the reform on RMB exchange rate. Since February 2006, the new currency rate system has been operated; the currency rate of RMB has become more flexible while basically maintaining stable and the expectation for a larger appreciation range is shrinking. The Company has never engaged in currency hedging operations and has no present intention to do so. 19 Concentration of Credit Risk Credit risk represents the accounting loss that would be recognized at the reporting date if counterparties failed completely to perform as contracted. Concentrations of credit risk (whether on or off balance sheet) that arise from financial instruments exist for groups of customers or counterparties when they have similar economic characteristics that would cause their ability to meet contractual obligations to be similarly affected by changes in economic or other conditions as described below: 1. The Company’s business is characterized by new product and service development and evolving industry standards and regulations. Inherent in the Company’s business are various risks and uncertainties, including the impact from the volatility of the stock market, limited operating history, uncertain profitability and the ability to raise additional capital. 2. The Company’s revenue is deriving from China and Hong Kong. Changes in laws and regulations, or their interpretation, or the imposition of confiscatory taxation, restrictions on currency conversion, devaluations of currency or the nationalization or other expropriation of private enterprises could have a material adverse effect on our business, results of operations and financial condition. 3. If the Company is unable to derive any revenues from these countries, it would have a significant, financially disruptive effect on the normal operations of the Company. ITEM 4T.CONTROL AND PROCEDURES Evaluation of disclosure controls and procedures As of February 29, 2012, the end of the period covered by this Form 10-Q, our management performed, under the supervision and with the participation of our principal executive officer and principal financial officer, an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended). Based on this evaluation, our principal executive officer and principal financial officer have concluded that, as of February 29, 2012, our disclosure controls and procedures were effective, in that they provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding disclosure. Changes in internal controls There were no material changes in the Company’s internal controls or in other factors that could materially affect these controls subsequent to the date of their evaluation. Disclosure controls and procedures are the Company’s controls and other procedures that are designed to ensure that information required to be disclosed in the reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. There were no changes in the Company’s internal control over financial reporting that occurred during the last quarter that has materially affected, or is reasonable likely to materially affect, the Company’s internal control over financial reporting. Sarbanes - Oxley Act 404 compliance The Company anticipates that it will be fully compliant with section 404 of the Sarbanes-Oxley Act of 2002 by the required date for non-accelerated filers and it is in the process of reviewing its internal control systems in order to be compliant with Section 404 of the Sarbanes Oxley Act. However, at this time the Company makes no representation that its systems of internal control comply with Section 404 of the Sarbanes-Oxley Act. 20 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company may from time to time be involved in various claims, lawsuits, and disputes with third parties, actions involving allegations of discrimination, or breach of contract actions incidental to the operation of its business. The Company is not currently involved in any such litigation that it believes could have a materially adverse effect on its financial condition or results of operations. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have been no unregistered sales of equity for the quarter ended February 29, 2012. ITEM 3.DEFAULTS UPON SENIOR SECURITIES There have been no material defaults for the quarter ended February 29, 2012. ITEM 4.[REMOVED AND RESERVED] ITEM 5.OTHER INFORMATION The Company has evaluated for disclosure all subsequent events occurring through April 9, 2012, the date the financial statements were issued. ITEM 6.EXHIBITS The following exhibits are furnished as part of the Quarterly Report on Form 10-Q: Exhibit Number Description Certification of Chief Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:April 11, 2012 REDtone Asia, Inc. Dated:April 11, 2012 REDtone Asia, Inc. By: /s/ Chuan Beng Wei By: /s/ Hui Nooi Ng Name: Chuan Beng Wei Name: Hui Nooi Ng Title: Chief Executive Officer Title: Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer) 21
